1.An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

In the specification, page 9, paragraph 0075, line 1, “after” has been changed to               -- before --; line 2, after “completed”, --and FIG. 59E illustrates the resulting tapered relay after processing steps have been completed— has been inserted 



/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742